Citation Nr: 0115949	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  01-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder, manifested by degenerative disc disease at L4-5 and 
L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from July 1946 to January 
1948, from May 1951 to September 1953, and from July 1954 to 
June 1959.  

In October 1964, the Board of Veterans' Appeals (Board) 
denied service connection for low back strain.  The veteran 
and his representative were provided a copy of this decision.  

In February 1978, May 1990, and July 1993, the Board found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for residuals of a low 
back injury.  The veteran and his representative were 
provided copies of these decisions.  

In November 1995, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") affirmed the 
July 1993 Board decision.  

Notice has been taken of the veteran's correspondence dated 
April 13, 2000 to the effect that he wanted to file a claim 
"for an increase" for a back injury.  He is advised that 
claims for increase are relevant when service connection has 
already been granted.  Specifically, a claim for increase is 
a request that the VA review the rating assigned for a 
service connected disability.  In this case, service 
connection has not been granted for any disability, and the 
veteran's claim is actually one for recognition of service 
connection.

The issue of entitlement to service connection for a 
compression fracture of the superior horizontal plate of L-1 
is addressed in the Remand section of this decision. 



FINDINGS OF FACT

1.  Service connection for a low back disorder was last 
denied by the Board in July 1993, and was affirmed by the 
Court on appeal in November 1995.  

2.  The additional evidence received since the July 1993 
Board decision is either cumulative of evidence already of 
record or is not so significant that it must be considered 
with all the evidence of record.  


CONCLUSIONS OF LAW

1.  The July 1993 Board decision which denied service 
connection for low back strain is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2000).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for low back strain.  
38 U.S.C.A. § 5108 (West 1991); Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; C.F.R. 
§§ 3.156(a), 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, service connection for low back strain was 
last denied by the Board in July 1993, and was affirmed by 
the Court in November 1995.  Because the present appeal does 
not arise from an original claim, but rather from an attempt 
to reopen a claim which was denied previously, the Board must 
bear in mind the important distinctions between those two 
types of claims.  In order to reopen a claim which has been 
previously finally denied, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  However, recent legislation has eliminated the well-
grounded requirement.  

Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, and redefined and expanded the 
obligations of VA with respect to the duty-to-assist.  This 
change in the law was made applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute have been complied with to the extent 
necessary during the pendency of the current appeal.  
Specifically, the Board finds that both the veteran and his 
representative were notified on at least two occasions during 
the pendency of this appeal of the evidence necessary to 
substantiate his claim.  A letter dated in July 2000 and the 
Statement of the Case provided to both the veteran and his 
representative specifically satisfy the requirement at 
Section 5103 of the new statute in that it clearly notified 
the interested parties of the evidence necessary to 
substantiate the claim; that is, what constitutes new and 
material evidence.  Additionally, the Board finds that the 
duties to assist provided under the new statute at Section 
5103A have also been fulfilled, to the extent necessary, in 
that pertinent evidence and records identified by the veteran 
as plausibly relevant to his pending claim have been 
collected for review.  

The evidence of record at the time of the last Board decision 
in July 1993 included the veteran's service medical records, 
numerous VA and private medical records from 1963 to 1992, 
transcripts of the veteran's testimony at personal hearings 
at the RO in August 1964 and December 1988, VA examinations 
conducted in November 1963 and May 1977, private medical 
reports dated in February 1964 and March 1977, and the prior 
Board decisions in October 1964, February 1978, and May 1990.  

The decision by the Board in October 1964 denied service 
connection for residuals of low back strain on a de novo 
basis.  In that decision, the Board made the following 
findings of fact:  

5.  In April 1959 the veteran was treated 
for mild low back strain, without 
associated or other objective findings.  

6.  On Veterans Administration 
examination in November 1963 and on a 
private examination in February 1964, the 
veteran was found to have a congenital 
back anomaly with no other abnormality or 
objective finding of physical impairment 
indicating residuals of a back strain.  
Back strain, however, was diagnosed on 
both examinations.  

7.  The back strain diagnosed in November 
1963 and in February 1964 is too remote 
from the complaints of back strain in 
April 1959, during service, to be 
considered as having any relationship to 
the back strain in service.  

Based upon these findings of fact the Board reached the 
following pertinent conclusion of law:  

Residuals of low back strain were not 
incurred in or aggravated by service.  
(38 U.S.C. § 310)  

The veteran and his representative were provided a copy of 
the above Board decision.  In February 1978, the Board denied 
the veteran request to reopen the claim of service connection 
for a low back disorder.  In that decision, the Board made 
the following findings of fact:  

1.  The veteran served on active duty for 
more than ninety (90) days during a 
period of war.  

2.  In October 1964 the Board handed down 
a decision wherein we denied the 
veteran's entitlement to service 
connection for residuals of a low back 
strain sustained in service on the basis 
that residuals thereof were not 
demonstrated.  

3.  Evidence submitted in support of the 
reopening of the claim reveals that the 
veteran underwent disc surgery for 
degenerative disc disease at L4-5 in 
early 1977.  This lumbar disc disease is 
not shown to be a residual of the back 
injury sustained in service.  

Based upon those findings of fact, the Board reached the 
following conclusion of law:  

The Board's decision of October 1964 
denying service connection for residuals 
of a low back injury sustained in service 
is final.  A new factual basis upon which 
to base an allowance of service 
connection for residuals of a low back 
injury has not been presented.  38 U.S.C. 
§ 4004(b); 38 C.F.R. § 19.155)

The veteran and his representative were provided a copy of 
the above Board decision.  In May 1990, the Board denied the 
veteran request to reopen the claim of service connection for 
a low back disorder.  In that decision, the Board made the 
following findings of fact:  

1.  The decision of the Board of 
Veterans' Appeals in October 1964 denying 
service connection for a back disorder 
was supported by the evidence then of 
record.  

2.  The decision of the Board of 
Veterans' Appeals in February 1978 
denying service connection for a back 
disorder was supported by the evidence 
then of record.  

3.  The evidence received since the 
February 1978 Board of Veterans' Appeals 
decision does not constitute a new 
factual basis establishing that a chronic 
back disorder had its onset in service.  

Based upon those findings of fact, the Board reached the 
following conclusions of law:  

1.  The Board of Veterans' Appeals 
decision of October 1964 denying service 
connection for a back disorder was a 
final determination based on the evidence 
then of record.  (38 U.S.C. §§ 310, 331, 
4004(b); 38 C.F.R. § 19.194)  

2.  The Board of Veterans' Appeals 
decision of February 1978 denying service 
connection for a back disorder was a 
final determination based on the evidence 
then of record.  (38 U.S.C. §§ 310, 331, 
4004(b); 38 C.F.R. § 19.194)  

3.  The evidence received since the 
February 1978 Board of Veterans' Appeals 
does not establish a new factual basis 
demonstrating that a chronic back 
disorder was incurred in or aggravated by 
service.  (38 U.S.C. §§ 310, 331, 
4004(b); 38 C.F.R. §§ 3.102, 3.303, 
19.194)  

The veteran and his representative were provided a copy of 
the above Board decision.  In July 1993, the Board denied the 
veteran request to reopen the claim of service connection for 
a low back disorder.  In that decision, the Board made the 
following findings of fact:  

1.  All relevant evidence necessary for 
an equitable disposition of the veteran's 
appeal has been obtained by the agency of 
original jurisdiction.  

2.  The RO denied entitlement to service 
connection for lumbosacral strain; the 
Board in 1990 denied entitlement to 
service-connection for residuals of a 
back injury.  

3.  Additional evidence proffered by the 
veteran in 1992 shows a history of old 
lumbosacral strain in 1959 and surgery 
for degenerative disc disease in 1972; 
however, no additional evidence has been 
presented which negates the previous 
diagnosis of a congenital abnormality of 
the first sacral segment.  

4.  The evidence submitted in 1992 is not 
relevant and probative, and is not 
sufficient to reopen the claim of service 
connection for lumbosacral strain.  

Based upon those findings of fact, the Board reached the 
following conclusion of law:  

Evidence received since the appellate 
denial in 1990 of entitlement to service 
connection for lumbosacral strain is not 
new and material, and the veteran's claim 
for that benefit has not been reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7104 
West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1992).  

In summary, the Board denied service connection for a back 
disorder in October 1964 on the basis that the veteran's back 
strain, first diagnosed after service in November 1963, was 
to remote from his complaints of back pain in service in 
April 1959 to be related.  In February 1978, the Board found 
that the veteran's disc disease first shown in the early 
1970's was not related to his injury in service.  In May 1990 
and July 1993, the Board found that the evidence submitted 
merely showed continued treatment for chronic back problems 
which were not shown to be related to service.  In November 
1995, the United States Court of Appeals for Veterans Claims 
summarily affirmed the July 1993 Board decision.  

The evidence added to the record since the last Board 
decision in July 1993 that denied service connection for 
lumbosacral strain includes copies of VA medical records 
showing treatment from February to July 1999.  

The additional VA medical reports are essentially cumulative 
and redundant of information previously considered.  The 
evidence previously reviewed shows that the veteran suffers 
from degenerative disc disease disc disease which required 
surgery sometime in the 1970's.  The current evidence shows 
continued treatment for the same back problems.  However, the 
reports do not medically link the veteran's chronic back 
disorder to service.  As a whole, the additional medical 
evidence does not offer any new probative information and is 
merely cumulative of evidence already of record. 


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a low back disorder 
manifested by degenerative disc disease at L4-5 and L5-S1, 
the appeal is denied.  


REMAND

In a statement dated April 13, 2000, the veteran appears to 
be raising a claim for service connection for residuals of a 
compression fracture to the superior horizontal plate of L1 
in addition to the claim to reopen the issue of service 
connection for degenerative disc disease of the low back.  In 
his statement, he reports that evidence of this condition had 
not shown up previously.  The disability involving L1 is not 
one addressed previously by the RO, and the issue thus 
constitutes a new claim as opposed to a claim to reopen.  The 
RO has not yet addressed this new claim.  

In January 2001, the veteran's substantive appeal was 
received in which he alleged that a back injury occurred in 
service occurred when objects fell on his back.  He claims 
that all injuries were the result of this accident.  The 
Board finds that the substantive appeal may be construed to 
be a notice of disagreement that encompassed RO's failure to 
adjudicate his claim concerning the first lumbar vertebra.  
The Board thus has jurisdiction of the matter, and it must be 
Remanded to the RO for appropriate action.

As noted above, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Based on this legislative change, the RO should 
undertake those actions necessary to ensure compliance with 
the notice and duty-to-assist provisions contained in the new 
law with respect to the matter of service connection for a 
disability of L1.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for service connection for 
residuals of fracture of L1.  The RO 
should further inform the veteran in 
writing of his right to submit any 
additional argument and/or evidence in 
support of such claim.  Such evidence may 
be of a lay or medical variety, including 
statements from medical professionals, 
friends or family members, or his 
employer or co-workers.  Such evidence 
should be relevant to the question of the 
relationship of the fracture to L1 and 
military service.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for the L1 disability.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

If the veteran submits the necessary 
evidence to warrant affording him a VA 
examination, this should be accomplished.

4.  The RO should issue all interested 
parties a Supplemental Statement of the 
Case on the issue of service connection 
for a fracture of the superior plate of 
L1.  They should then be afforded a 
reasonable period for a response.  The 
veteran is advised of the need to submit 
a substantive appeal if the Board is to 
address this issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.   





		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

